Citation Nr: 1727005	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  12-33 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to an effective date prior to June 9, 2009, for the award of service connection for bilateral diabetic retinopathy with bilateral glaucoma and pseudophakia; end stage renal disease (claimed as nephropathy); peripheral vascular disease of the left lower extremity; right foot amputation; peripheral vascular disease of the right lower extremity; coronary artery disease; left foot amputation (first and third toes); diabetes mellitus with hypertension; peripheral neuropathy of the right lower extremity; peripheral neuropathy of the left lower extremity; erectile dysfunction; mediastinotomy scar on the anterior side of trunk; scars from a left vascular graft; scar on the left groin from a venous harvest; scars from a right groin venous harvest; dermatitis of the bilateral legs; right foot ulcer; and dermatophytosis of the fourth and fifth toes of the left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Steven H. Johnston, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1969 to September 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.


FINDINGS OF FACT

On October 20, 2016 prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he intended to withdraw his appeal for an effective date prior to June 9, 2009, for the service-connected disabilities listed on the title page; there is no question of fact or law remaining before the Board in this matter.


CONCLUSION OF LAW

Regarding the matter of entitlement to an effective date prior to June 9, 2009, for the service-connected disabilities listed on the title page, the criteria for withdrawal of an appeal by the appellant are met ; the Board has no further jurisdiction in this matter. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

1. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016). However, given the Veteran's expression of intent to withdraw his appeal in this matter, further discussion of the impact of VA's duties to notify and assist on the matter is not necessary.

2. Withdrawal of Appeal

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary. 38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege a specific error of fact or law in the determination being appealed. An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204(a). Unless an appeal is withdrawn on the record at a hearing, a veteran or a representative of a veteran must file a written document withdrawing an appeal. 38 C.F.R. § 20.204(b)(1).  A withdrawal becomes effective when it is received by the Board. 38 C.F.R. § 20.204(b)(3).

Here, the Veteran filed a written document withdrawing his appeal that was received by VA on October 20, 2016.  The document contains the Veteran's name, claims file number, and a statement indicating that the Veteran wished to withdraw his appeal for an earlier effective date.  It is signed by the Veteran.

When pending appeals are withdrawn, there is no longer an allegation of error of fact or law with respect to the decision below.  In such circumstances, dismissal of the appeal is appropriate. 38 U.S.C.A. § 7105(d)(5).

The Board observes that the Veteran's representative filed a brief on the Veteran's behalf in June 2017, approximately eight months after VA received the Veteran's correspondence stating that he wished to withdraw his appeal.  However, as previously described, the withdrawal of the Veteran's appeal had already been effective for several months before his representative filed this brief. 38 C.F.R. § 20.204(b)(3).  Moreover, the Board is under no obligation to further adjudicate an appeal that has been withdrawn. Hanson v. Brown, 9 Vet. App. 29, 32 (1996) ("When claims are withdrawn, they cease to exist.").  Withdrawal of an appeal also operates as a withdrawal of the notice of disagreement. 38 C.F.R. § 20.204(c).  VA regulations permit claimants to renew appeals that were previously withdrawn by filing a new notice of disagreement as long as the new notice of disagreement would have been timely (filed within one year of the applicable rating decision) had the withdrawn appeal never been withdrawn. Id.  VA regulations do not provide a mechanism for renewing an appeal by filing a brief directly to the Board.

Consequently, the Board finds that the Veteran's appeal was withdrawn, and the withdrawal of the appeal was effective on October 20, 2016 (the day the withdrawal was received by VA).  Therefore, the Veteran's appeal is dismissed.


ORDER

The appeal is dismissed.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


